Citation Nr: 9907212	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for 
cervical strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from January 1977 to December 
1980, and from October 1981 to March 1987.

On file is a rating decision dated in November 1994, wherein, 
in pertinent part, service connection was granted for 
cervical strain with assignment of a 30 percent evaluation 
effective March 2, 1994.

The claims file contains a report of a rating decision dated 
in December 1996, wherein, in pertinent part, it was proposed 
that the 30 percent evaluation for cervical strain be reduced 
to 10 percent.

This appeal to the Board of Veterans' Appeals (the Board) is 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The RO reduced the evaluation for cervical strain 
from 30 percent to 10 percent effective July 1, 1997.

While the RO characterized the issue on appeal as entitlement 
to an increased evaluation for cervical strain, the Board has 
construed the issue on appeal as reported on the title page 
in view of the veteran's testimony on appeal wherein he 
specially stated that he was seeking restoration of the prior 
30 percent evaluation for cervical strain, the grant of which 
would satisfy his appeal.


FINDINGS OF FACT

1.  Cervical strain continues to be productive of severe 
disablement.


2.  Cervical strain has not rendered the veteran's disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.


CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating from July 
1, 1997, for cervical strain, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5290 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 must be considered.  

The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the cervical 
spine is proper.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 

(1) where limitation of motion of a joint or joints 
is objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of 
painful motion, and that limitation of motion meets 
the criteria in the diagnostic code or codes 
applicable to the joint or joints involved, the 
corresponding rating will be assigned thereunder; 

(2) where the objectively confirmed limitation of 
motion is not of sufficient degree to warrant a 
compensable rating under the code or codes 
applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each 
major joint or joints affected "to be combined, 
not added"; and 

(3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon 
the degree of incapacity, may still be assigned if 
there is X-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is complemented by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

The Court noted that "Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

When rating ankylosis of the cervical spine under 38 C.F.R. § 
4.71a, Diagnostic Code 5287 (1998), a 30 percent rating is 
assignable when favorable, or a 40 percent rating is 
assignable when unfavorable.

When rating limitation of motion of the cervical spine, 10 
percent is assignable when slight, 20 percent when moderate, 
or 30 percent when severe under 38 C.F.R. § 4.71a, Diagnostic 
Code 5290.

A 10 percent evaluation may be assigned for intervertebral 
disc syndrome.  A 20 percent evaluation may be assigned for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation may be assigned for severe 
intervertebral disc syndrome productive of recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a; Diagnostic Code 
5293 (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25. (1998).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Extensive service and post-service service department medical 
information is of record, as well as medical assessments from 
service physicians as late as 1994.

A VA examination in August 1994 showed a history of 12 years 
of neck pain after the veteran's having first sprained the 
neck while lifting a patient as a medic.  On multiple other 
occasions, he had sustained neck injuries and in 1987, had 
had a compression fracture while working in the emergency 
room.  He had recently developed pain between the scapulae.  
He said that the neck pain was present most of the time but 
was worse when he did lifting or otherwise did heavy 
exertion.

On examination, the veteran had pain on motion of the 
cervical spine which flexed to 10 degrees, backward extended 
to 5 degrees, flexed laterally to the left to 10 degrees and 
to the right 30 degrees, and rotated laterally to the left to 
60 degrees, and to the right of 30 degrees.  There was no 
posterior neck spasm or tenderness.  

Outpatient records show some complaints referable to the neck 
as well as elsewhere.

On VA examination in October 1996 the veteran gave a history 
similar to that he had given in 1994.  He said that the 
compression fracture to the cervical area (C-7) had occurred 
when a chair had collapsed.  He complained of soreness and 
stiffness in his neck and was unable to turn his head to the 
right or the left very much.  He also complained of having 
problems sleeping and would awaken three to four times each 
night because of his neck.  He complained that it was worse 
during the day with pain into his arms as well.  

Examination of the neck showed forward flexion was to 5 
degrees; backward extension was to 10 degrees; left and right 
flexion was to 20 degrees; and left and right rotation was to 
30 degrees.  Cervical spine films showed mild spondylosis.  
There was no current evidence of residuals of the compression 
fracture.  A cervical electromyogram (EMG) showed no 
demonstrable cervical radiculopathy.

On an outpatient visit in April 1997 the veteran complained 
of cervical strain with numbness and tingling in his hands.

A VA outpatient evaluation in May 1997 showed that the 
veteran had continued neck pain as well as many other 
problems including back pain, irritable bowel syndrome and 
glaucoma.  The evaluation was instituted when a magnetic 
resonance imaging (MRI) had shown no acute abnormalities, 
specifically no cervical spondylosis or foraminal stenosis 
but there had been a high signal in the C-7 cerebral body on 
the T-1 weighted MRI images.  It was felt that this 
abnormality on MRI was probably unrelated to his long history 
of pain and was consistent with a hemangioma.  He was 
scheduled for a further specialized neurological assessment.  
He had motor function of 5/5; sensation was decreased 
diffusely to pinprick without focal or dermatomal 
distribution of variable sensation.  Bone scan and additional 
evaluation of the MRI showed findings consistent with 
hemangioma at C-7.

At the hearing held in November 1997, the veteran stated that 
he wore thoracic and lumbar braces but was not wearing a 
cervical brace or collar.  Tr. at 2.  He stated that he tried 
not to bend or would have cervical spasms, but moving his 
neck about caused spasms and considerable pain.  Tr. at 3.  
He said he was unable to work and that this was significant 
in part due to his neck as well as his other problems.  Tr. 
at 4-6.  He reported losing a lot of sleep due to his neck.  
Tr. at 5.  He said he continued treatment for multiple 
fibromyalgia at the rheumatoid clinic.  Tr. at 6-7.  He 
reported that he no longer could work, and that he had been 
granted Social Security benefits due to his back and neck and 
other rheumatoid problems.  Tr. at 8.  The veteran 
specifically indicated that he was requesting the restoration 
of the 30 percent rating, and would be satisfied therewith.  
Tr. at 10.

On VA examination in November 1997, the veteran gave a 
history of cervical injuries and pain similar to that of 
record.  He complained of pain on testing range of motions in 
all planes.  He had approximately 20 degrees of forward 
flexion before complaints of pain and tenderness occurred.  
He had backwards extension of about 15 degrees before 
complaints of pain with extension.  He had about 15-20 
degrees of lateral flexion, bilaterally; and about 15-20 
degrees of bilateral neck rotation.  Attempts at passively 
increasing the range of motion resulted in complaints of 
increased pain.  There appeared to be no particular atrophy 
or weakness.  On pinprick, he said he did not have sensation 
but withdrew his fingers when pricked as if painful.  He said 
he did not feel the sharpness of the pin.  Diagnosis was 
cervical strain without evidence of radiculopathy.  The 
examiner felt that further testing was not necessary at the 
present time; and that he had a soft tissue injury to the 
neck which had resulted in a chronic pain syndrome. 

Clinical records and VA Form 20-8992 show that in August 1998 
the veteran was in receipt of clothing allowance for a rigid 
cervical brace.

Social Security records are in the file.  The record show 
that the veteran was found totally disabled for Social 
Security disability benefits purposes.  While the veteran was 
noted to have a number of disorders, those accounting for the 
award of benefits were identified as an affective disorder 
and somatoform disorder.

Analysis

Initially, the Board finds that the appellant's claim for 
restoration of a 30 percent evaluation for cervical strain is 
well grounded within the meaning of 38 U.S.C.A. § 5107.  That 
is, the claim is a plausible one.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Further, there is no need for any 
additional development before an informed determination can 
be made on the issue under review.

The Board notes that the claim for restoration of a 30 
percent evaluation for cervical strain does not require the 
application of specific regulatory provisions found in 
38 C.F.R. § 3.344 (1998) because the 30 percent rating was 
not in effect for more than 5 years.

In analyzing the aggregate evidence with regard to the 
current condition of the veteran's cervical spine, it is 
noted that there is no present sign of degenerative changes 
on X-ray, MRI or bone scans, although these specialized tests 
have confirmed what is thought to be a hemangioma at C-7.  
Nonetheless, there is ample medical evidence in the file to 
show that the veteran has ongoing and significant problems 
with his neck, with limitation of motions in all planes, and 
pain, sometimes severe, on all motions.  

This evidence is not unequivocal, but nonetheless serves as 
an entirely adequate basis for finding that on more occasions 
than not, cervical symptoms more nearly approximate that 
required for severe cervical strain, requiring a 30 percent 
rating.  

In essence, the veteran's symptoms tend to be generally more 
severe than they are less so.  On occasion, he has tingling 
and numbness, but actual radiculopathy from the cervical area 
has not been confirmed by extensive neurological testing.  In 
any event, intervertebral disc syndrome per se has not been 
diagnosed and is not a clinical feature of the veteran's 
overall service-connected disability of the cervical spine.  

In this regard, increased evaluation under diagnostic code 
5293 is not warranted.  However, the veteran's pain is 
ongoing, consistent and significant, and this must be taken 
into account in accordance with regulations and judicial 
mandates.  The Board finds that weighing the evidence, doubt 
is raised which must be resolved in the veteran's favor, and 
that restoration of the 30 percent rating for his cervical 
strain from July, 1, 1997, date of prior reduction is 
warranted.  

The veteran does not have cervical ankylosis which would 
warrant a 40 percent evaluation under diagnostic code 5287 if 
unfavorable.  He has not been diagnosed with intervertebral 
disc syndrome as a clinical feature of his service-connected 
cervical strain.  Radiographic studies have not demonstrated 
degenerative changes consistent with arthritis, thereby 
precluding a grant of entitlement to an increased evaluation 
with application of the criteria for rating such disorder 
under 38 C.F.R. § 4.59 and diagnostic codes 5003-5010.  In 
any event, service connection has not been granted for such 
disorder and the maximum evaluation under diagnostic code 
5003 or 5010 is 20 percent.  As the veteran is again in 
receipt of the maximum schedular evaluation for limitation of 
motion of the cervical spine under diagnostic code 5290, 
consideration of a higher schedular rating with application 
of the criteria under 38 C.F.R. §§ 4.40, 4.45 is not 
warranted.

Cervical strain in and of itself is not shown to render the 
veteran's disability picture unusual or exceptional in 
nature.  In this regard, it has not required frequent 
inpatient care.  As to its effect on his ability to work, 
there exists no doubt that in and of itself it constitutes an 
adverse quantity in the veteran's ability to engage in 
various kinds of exertional work; however, in and of itself 
it has not markedly interfered with employment.  As noted 
earlier, the veteran has been found totally disabled for 
Social Security disability benefits purposes; however, 
psychiatric disabilities accounted for the grant of total 
disability benefits.  The nature and extent of severity of 
cervical strain has not rendered application of the regular 
criteria impractical, thus precluding a necessity to refer 
the veteran's claims file to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.

At his hearing the veteran specifically indicated he would be 
satisfied with the restoration of the 30 percent which had 
previously been in effect.  Accordingly, the Board finds that 
the evidentiary record supports restoration of the prior 30 
percent evaluation for cervical strain with application of 
pertinent governing criteria.  38 U.S.C.A. §§ 1155, 5107;  38 
C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5290.


ORDER

Entitlement to restoration of a 30 percent rating from July 
1, 1997, for cervical strain, is granted, subject to 
regulations pertinent to the payment of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


